Citation Nr: 1207727	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Whether the reduction of the disability rating from 100 percent to 40 percent, effective August 1, 2008, for service connected prostate cancer was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent.

The Veteran also appeals from a May 2008 rating decision which implemented a proposed reduction in rating for prostate cancer from 100 percent disabling to 40 percent disabling, effective August 1, 2008.  This reduction had been proposed in a February 2008 rating decision.  An April 2009 rating decision subsequently increased the assigned rating for this disability to 60 percent, effective August 1, 2008.

In addition, the Veteran appeals from a December 2010 rating decision which granted his claims for service connection for tinnitus and bilateral hearing loss and assigned initial ratings for each disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an October 2011 RO (Travel Board) hearing as to the claims for an increased initial rating for tinnitus and bilateral hearing loss only.  A hearing transcript has been associated with the claims file.

The issue of entitlement to an increased initial rating for PTSD and whether a reduction in the assigned rating for prostate cancer was proper are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran withdrew his claim for an increased initial rating for tinnitus at his October 2011 hearing.

2.  The Veteran's right ear hearing loss manifested as Level I hearing and his left ear hearing loss manifested as Level I hearing, at worst; the record is negative for evidence of an exceptional pattern of hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with regard to a claim for an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.85, 4.86, 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim for an increased rating for bilateral hearing loss.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination report.  Although the Veteran testified during his October 2011 hearing that he lasted received audiological treatment at VA in approximately March 2011, VA treatment records from this period are located in the claims file and do not reflect such treatment.  The Veteran has not alleged that his service connected bilateral hearing loss has worsened since his last VA examination.  

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  As the hearing in this case was held after August 23, 2011, the holding in Bryant is not applicable.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85 , the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R.   § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus Claim

During his October 2011 hearing, the Veteran testified that he wished to withdraw his appeal with regard to the claim of entitlement to an increased initial rating for tinnitus.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to an increased initial rating for tinnitus and the claim is dismissed.

Bilateral Hearing Loss

A June 2010 VA treatment note reflected the Veteran's reports of hearing loss.  The results of a Hearing Handicap Inventory for the Elderly-Screening Version (HHIES) test were consistent with a mild to moderate subjective hearing handicap.  Word recognition scores, using the "NU6" word list, were 92 percent bilaterally.  Moderate bilateral sensorineural hearing loss was noted but specific audiometric testing results were not provided.  Hearing aids were ordered.

A July 2010 VA audiology examination reflected the Veteran's reports of difficulty hearing and understanding.  He had received hearing aids from the VA approximately two months ago.  Auricle and external ear examinations were within normal limits while acoustic reflexes were consistent with tympanometry and audiometric tests results.   Word recognition scores were 94 percent bilaterally.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	15	55	60	55	46
Left	 	20	50	55	60	46

During an October 2011 hearing, the Veteran testified that he had difficulty hearing when not using his hearing aids, particularly at a distance.  He could not hear someone "up close" while not using his hearing aids.

Using Table VI, the results of the Veteran's July 2010 VA audiology examination reveals Level I hearing in the right ear and Level I hearing in the left ear.  This hearing level warrants a noncompensable rating.  The audiology results contained in the June 2010 VA treatment note are insufficient for rating purposes as specific audiometric results were not detailed and the word recognition scores were based upon word list "NU6" rather than Maryland CNC as required by the regulations.

The results of this July 2010 examination did not meet the criteria for an exceptional pattern of hearing impairment.  As a mechanical application of VA regulations regarding hearing loss is required, a compensable rating is not warranted for any period during the course of this appeal.  38 C.F.R. §§ 4.85(c), 4.86.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed regarding his hearing loss, and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, medical experts have developed a system to quantify hearing loss in the affected population, such as the Veteran, and the Veteran's hearing loss data, when measured using this formula does not justify a higher rating.

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability meets or approximates the criteria for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's bilateral hearing loss manifested by impaired hearing and difficulty hearing while not using his hearing aids, as described above.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran was not employed during the course of the appeal.  Consideration of an extra-schedular rating is therefore not warranted.

With respect to the Veteran's hearing loss, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

The July 2010 VA audiology examiner provided a full description of the Veteran's subjective complaints and history of hearing problems.  She identified the functional effects of his hearing loss, including difficulty hearing and understanding speech in noise, and described in detail the Veteran's complaints.  The Board therefore finds that the July 2010 VA examination and the Veteran's own statements regarding the severity of his disability provide a full and accurate picture of the functional effects stemming from the Veteran's hearing loss.

The Court has held that a total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has been in receipt of TDIU benefits since July 31, 2008, which encompasses the entire appellate period for the instant claim for an increased rating for bilateral hearing loss.  Further consideration of entitlement to TDIU is therefore not required.


ORDER

Entitlement to an increased initial rating for tinnitus is dismissed.

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

The February 2008 rating decision granted the Veteran's claim for service connection for PTSD and assigned an initial rating.  In May 2008, the Veteran filed a timely notice of disagreement objecting to the assigned initial rating.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand the claim for an increased initial rating for PTSD to allow a Statement of the Case (SOC) to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

In its June 2011 remand, the Board instructed the RO to schedule the Veteran for a Travel Board hearing to address his appeal on the reduction in rating for his prostate cancer from 100 percent to 40 percent.  The Veteran had requested this hearing in his April 2009 substantive appeal.  The undersigned conducted a Travel Board hearing in October 2011; however, this appellate issue was not addressed as it was not certified to the Board in the October 2011 VA-Form 8.  In addition, it does not appear that the June 2011 Board remand was located in the claims file at the time of the October 2011 hearing.  There is no indication in the record that this requested Travel Board hearing had been scheduled or that the Veteran has withdrawn his hearing request.  A remand is required to ensure that the Veteran's requested hearing is conducted.  See 38 U.S.C.A. §§ 7107(b)-(c); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again consider the claim for an increased initial rating for PTSD.  If the claim is not granted, a Statement of the Case shall be issued addressing this claim.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

2.  The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity for his appeal as to whether the reduction in rating for his prostate cancer was proper.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


